PER CURIAM:
The parties in this claim have filed a duly executed written stipulation to the effect that the respondent is liable for damages in the amount of $3,400.00 resulting from the respondent’s breach of an employment contract with the claimant.
Two notices of appointments (contracts) were entered into by the claimant, John M. Weber, and the respondent, West Virginia University, to employ claimant as Director of Transportation for West Virginia University; the first contract covering the period of May 15, 1977 through June 30, 1977, and the second covering a period of July 1, 1977 through June 30, 1978. Claimant’s salary was $26,004.00 per year, payable in twelve monthly installments.
On May 19, 1977, claimant was informed by respondent that his position as Director of Transportation would not be continued after June 30, 1977.
In the stipulation filed with the Court, the parties agee that the amount of $3,400.00 is a just and proper sum to be paid in full settlement and compromise of this claim.
Based on the foregoing facts, an award in the above amount is hereby made to the claimant.
Award of $3,400.00.